Citation Nr: 9923313	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for separation of 
the right shoulder, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
laceration scar of the right foot.

3.  Entitlement to an increased (compensable) evaluation for 
tinea versicolor.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  This matter was remanded to the RO in 
May 1998 for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for increased evaluations 
has been obtained insofar as possible by the RO.

2.  The veteran's service-connected separation of the right 
shoulder is principally manifested by X-ray evidence of a 
complete acromioclavicular separation which is reducible and 
unstable, with local osteophyte formation; mild, persistent 
acromioclavicular subluxation; slight crepitation with 
motion; and complaints of intermittent discomfort, numbness, 
and stiffness.   

3.  The veteran's service-connected laceration scar of the 
right foot is principally manifested by a healed, nontender, 
nonpainful scar, measuring 3 and 1/2 centimeters, under the 
first metatarsal head of the right foot, complaints of 
intermittent discomfort and achiness, and mild functional 
limitation of the right foot, and decreased sensation of the 
right foot due to local peripheral nerve trauma.   

4.  The veteran's service-connected tinea versicolor is 
principally manifested by discoloration over the upper trunk 
without evidence of exfoliation, exudation, itching, lesions, 
marked disfigurement, ulceration, crusting, systemic or 
nervous manifestations, or exceptionally repugnant 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
separation of the right shoulder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5203 (1998). 

2.  The criteria for a 10 percent disability evaluation for a 
laceration scar of the right foot have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.118, 
4.120, 4.124a, 4.71a, Diagnostic Codes 5284, 7803, 7804, 
7805, 8521 (1998).

3.  The criteria for a compensable disability evaluation for 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in May 1998 and 
the Board is satisfied that all relevant facts have been 
properly developed.  The veteran was afforded several 
examinations during the period in question.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided. 

The Board notes that the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court), in Esteban 
v. Brown, 6 Vet. App. 259 (1994), held that conditions are to 
be rated separately under unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  Thus, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such are, in fact, separately compensable. 

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Separation of the Right Shoulder

Factual Background

Service connection for separation of the right shoulder was 
established in April 1994.  A 10 percent disability 
evaluation was assigned effective September 22, 1993.  The 
award was based upon service medical records which show that 
in July 1986, the veteran sustained a right acromioclavicular 
separation.  

A February 1994 VA examination report indicates that the 
veteran reported that he had no other treatment for the right 
shoulder since the injury in service.  He stated that he 
currently had some intermittent sense of discomfort about the 
right shoulder with an intermittent sense of numbness 
throughout the right arm.  He indicated that for much of the 
time, he was asymptomatic and the problem did not interfere 
materially with his job as a roofer.  

Examination of the right shoulder revealed an obvious 
acromioclavicular separation.  It was noted that the 
separation could be reduced, but it was very unstable.  There 
was full range of motion of the right shoulder with 170 
degrees on flexion and abduction.  Internal rotation and 
external rotation was to 70 degrees.  Range of motion of the 
right shoulder was equal to that on the left.  There was no 
muscle atrophy and both upper arms measured 14 inches in 
circumference; both forearms measured 12 inches in 
circumference.  Reflexes in the upper extremities were equal 
and active.  Sensation was intact.  Circulation was normal.  
The veteran had excellent grip in both hands; the grip on the 
right was stronger than on the left.  The veteran was right-
handed. 

The examiner concluded that the veteran had an 
acromioclavicular separation on the right side.  It was noted 
that the veteran had surprisingly little trouble with the 
acromioclavicular separation and he was not in need of any 
current medical treatment.  The examiner indicated that the 
veteran reported that he got along quite satisfactorily as a 
roofer.  X-ray examination of the right shoulder revealed a 
complete acromioclavicular separation with local osteophyte 
formation.  Otherwise the right shoulder girdle was entirely 
within normal limits. 

A February 1994 VA neurological examination report reveals 
that the veteran reported that he had some stiffness in his 
right shoulder; but he had good strength and range of motion.  
The veteran stated that his right upper extremity 
occasionally fell asleep, mostly in the upper arm and in the 
proximal forearm.  Sometimes the entire right upper extremity 
was involved.  It was noted that the veteran still, however, 
utilized the right upper extremity effectively in his 
demanding work as a roofer.  

Upon examination, the veteran was a well-developed, well-
nourished, muscular-appearing male in no acute distress.  On 
motor examination, he had good muscle bulk, strength, tone 
and coordination throughout his body.  He had full range of 
motion of his right shoulder and his more distal right upper 
extremity.  He had no weakness in his right upper extremity 
proximally or distally.  Sensory examination of right upper 
extremity was normal to temperature, pin prick, light touch 
and vibration.  Vibration was well felt throughout his body.  
It was noted that the veteran had a history of residuals, 
mostly musculoskeletal, of various traumas with decreased 
sensation noted on examination over the right foot.  The 
veteran appeared stable from a neurological point of view and 
no further nervous system studies were recommended.  

A September 1998 VA orthopedic examination reveals the 
examiner reviewed the veteran's claims folder.  The veteran 
reported that he currently worked as a correctional officer.  
He was able to carry on his activities in a satisfactory 
manner.  The veteran indicated that he was on light work; he 
dealt mostly with visitors and was on his feet occasionally.  

Examination revealed full range of motion of the right 
shoulder.  There was slight crepitation with the motion 
without pain.  There was an acromioclavicular separation 
which was reducible.  There was no discomfort on 
circumduction of the shoulder.  The shoulder was well-
muscled; there was normal strength.  The examiner indicated 
that it appeared that the veteran had minimal disturbance in 
function from the shoulder injury.  X-ray examination of the 
right shoulder revealed no bone or joint pathology.  The 
findings were normal.  X-ray examination of the right 
shoulder in internal and external rotation revealed 
calcifications of the coracoacromial ligaments with a 
hypertrophic spur of the lateral clavicle which was 
compatible with residuals of previous trauma.  There was mild 
persistent acromioclavicular subluxation.   The impression 
was residuals of previous trauma of the lateral clavicle and 
coracoacromial ligaments; otherwise no significant 
abnormality was demonstrated. 

Analysis

The RO assigned a 10 percent disability evaluation to the 
veteran's separation of the right shoulder under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
impairment of the clavicle or scapula.  Under this diagnostic 
code, a 10 percent evaluation is warranted for impairment of 
the clavicle (major or minor extremity) with malunion or with 
nonunion without loose movement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  A 20 percent evaluation is warranted 
for impairment of the clavicle (major or minor extremity) 
when there is nonunion with loose movement or with 
dislocation.  Id.  Impairment of the clavicle may also be 
rated on impairment of the function of the contiguous joint.  
Id. 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (1998). 

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 20 
percent evaluation under the provisions of Diagnostic Code 
5203.  A review of the record discloses that the veteran's 
right shoulder is his major or dominant shoulder.  The 
medical evidence of record reveals that the February 1994 X-
ray examination detected a complete acromioclavicular 
separation with local osteophyte formation.  The separation 
was reducible, but it was very unstable.  The VA examination 
reports indicate that there was slight crepitation with 
motion, without pain.  Mild persistent acromioclavicular 
subluxation was detected.  There was no discomfort of the 
shoulder on circumduction.  The veteran had complaints of 
intermittent discomfort, intermittent numbness, and 
stiffness.  The VA examination reports indicate that the 
veteran had full range of motion of the right shoulder.  

Based upon the findings of loose movement and mild, 
persistent subluxation of the right shoulder, the Board 
concludes that a 20 percent disability evaluation is 
warranted for the separation of the right shoulder under the 
provisions of Diagnostic Code 5203.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5203. 

The veteran's right shoulder disability may also be rated 
under the provisions of Diagnostic Code 5201, limitation of 
motion of the arm.  Under the provisions of this diagnostic 
code, a 20 percent rating is assigned when there is 
limitation of motion of the major arm at shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  Id.  A 
40 percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  Id. 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation greater than 20 percent under the 
provisions of Diagnostic Code 5201.  There is no evidence of 
a limitation of motion of the major arm to shoulder level, to 
midway between the side and the shoulder, or to 25 degrees 
from the side.  Upon VA examination in February 1994, flexion 
of the veteran's right shoulder was to 170 degrees.  Internal 
and external rotation was to 70 degrees.  The September 1998 
VA examination report indicates that the veteran had full 
range of motion of the right shoulder.  There is no evidence 
of pain on motion, although the veteran reported having 
intermittent discomfort, numbness, and stiffness of the right 
shoulder.  There was evidence of slight crepitus with motion 
without pain.  Overall, the Board concludes that the medical 
findings do not warrant the assignment of a disability 
evaluation greater than 20 percent to the separation of the 
right shoulder under the provisions of Diagnostic Code 5201.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran's right shoulder disability may also be rated 
under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With X-ray 
evidence of involvement of 2 or more major joints, or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation's, a 20 percent rating is awarded.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5003. 

The medical evidence of record shows that the February 1994 
X-ray examination detected a complete acromioclavicular 
separation with local osteophyte formation.  Limitation of 
motion of the arm is rated under Diagnostic Code 5201.  As 
noted above, an evaluation in excess of 20 percent is not 
warranted under this diagnostic code.  The Board points out 
that the most recent medical evidence shows that the veteran 
has full range of motion of the right shoulder.  The Board 
notes that a 20 percent evaluation is the maximum evaluation 
assignable under Diagnostic Code 5003, and the Board has 
already granted an increased evaluation of 20 percent for the 
right shoulder disability.  Consequently, a disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The record does not show evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
humerus.  Consequently, Diagnostic Codes 5200 and 5202 are 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200 and 5202 (1998).  The Board finds no provision upon 
which to assign a disability evaluation in excess of 20 
percent to the veteran's separation of the right shoulder. 

The medical evidence shows that the veteran complained of 
intermittent numbness of the right upper extremity.  The 
Board notes that the veteran underwent a VA neurological 
examination in February 1994.  The neurological examination 
of the right upper extremity was normal.  Consequently, an 
additional evaluation for neurological symptomatology of the 
right shoulder or right upper extremity is not warranted.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right shoulder when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
however, the veteran does not exhibit weakness, instability, 
deformity, atrophy, fasciculation, pain on movement, or other 
signs of disability greater than the impairment recognized by 
the current evaluation.  The February 1994 VA examination 
report indicates that there was no muscle atrophy in the 
right upper extremity.  Reflexes were equal and active; 
sensation was intact.  The veteran had an excellent grip in 
the right hand.  The examiner noted that the veteran had 
little trouble with the acromioclavicular separation.  The 
veteran reported that the right shoulder disability did not 
interfere with his employment.  The February 1994 VA 
neurological examination report reveals that the veteran had 
good muscle strength, tone, and coordination.  He had no 
weakness.  The September 1998 VA examination report indicates 
that the veteran normal strength of the right upper 
extremity.  The examiner concluded that the veteran had 
minimal disturbance in function due to the shoulder 
disability.  The veteran reported that he was able to carry 
out his work-related activities in a satisfactory manner.  
Thus, the Board finds that 38 C.F.R. § 4.40, 4.45, 4.59 do 
not provide a basis for a higher rating.

In summary, a 20 percent disability evaluation is warranted 
for the service-connected separation of the right shoulder, 
for the reasons described above. 

Laceration Scar of the Right Foot

Factual Background

Service connection for laceration scar of the right foot was 
established in an April 1994 rating determination.  A 
noncompensable disability evaluation was assigned effective 
September 22, 1993.  The award was based upon service medical 
records which show that the veteran sustained a laceration on 
the plantar surface of the right great toe in August 1986.    

The February 1994 VA orthopedic examination report indicates 
that the veteran reported that he sustained a puncture wound 
over the base of the first metatarsal head of the right foot 
in a motorcycle accident in service.  The wound became 
infected and required incision and drainage.  The veteran 
returned to full duty and had no further medical care for the 
injury.  He reported that he had intermittent discomfort 
about the right toe associated with a sense of numbness over 
the medial aspect of the large toe. 

Upon examination, the veteran walked and moved about in an 
entirely normal manner without any evidence of limp.  He did 
not use a cane, crutch or any other type of support.  Both 
feet were of identical appearance and there were full ranges 
of motion of the ankles and toes.  He had good longitudinal 
arches.  The veteran had thick calluses over the plantar 
surface of the first metatarsal heads of both feet.  However, 
the callus in the right foot was somewhat larger than the 
left and there appeared to be an old healed scar immediately 
adjacent to the thick callus under the first metatarsal head 
of the right foot.  Circulation in the large toe was normal.  
There did not appear to be any great amount of tenderness 
about the callus areas or any areas about the right foot.  

The examiner indicated that the veteran had only a very mild 
intermittent problem as related to the puncture wound over 
the plantar surface of the right first metatarsal head.  
There was a healed adjacent scar to the callus formation on 
the right foot.  There was no current evidence of any 
infection.  The examiner did not believe an X-ray examination 
of the right foot would be helpful to this evaluation and 
indicated that the veteran was not in need of any current 
medical treatment.   

The February 1994 neurological examination report indicates 
that the veteran reported that he had numbness in his right 
foot since the injury in service and he had a dull, chronic, 
intermittent ache in his right foot, especially between the 
arch and the toes.  

Upon examination, the veteran was a well-developed, well-
nourished, muscular-appearing male in no acute distress.  He 
had good ability to heel walk and toe walk.  Sensory 
examination was normal to temperature, pin prick, light touch 
and vibration, except that essentially over his entire right 
foot distal to his ankle, the veteran stated that the 
sensation was not well felt to pin prick, temperature or 
light touch.  This problem seemed more intense over the 
dorsum of the foot.  Vibration was well felt throughout his 
body.  His deep tendon reflexes were normal and symmetrical, 
including his ankle jerks.  Toe signs were downgoing.  The 
veteran did not have pathological reflexes elsewhere.  It was 
noted that the veteran had a history of residuals, mostly 
musculoskeletal, of various traumas with decreased sensation 
noted on examination over the right foot.  The impression was 
decreased sensation of the right foot due to local peripheral 
nerve trauma, chronic and stable.  The veteran appeared 
stable from a neurological point of view and no further 
nervous system studies were recommended.  

A September 1998 VA examination report reveals the veteran 
reported that he was able to carry on his activities as a 
correctional officer in a satisfactory manner.  The veteran 
indicated that he was on light work; he dealt mostly with 
visitors and he was on his feet occasionally.  

Examination of the foot revealed a heavy callus beneath the 
first metatarsal head, which was nontender.  There was a 
sickle-shaped traumatic scar just proximal and medial to the 
callus; this was not tender.  The scar measured 3.5 
centimeters.  It was not depressed.  Range of motion of the 
bunion joint was full extension to 60 degrees of plantar 
flexion.  The motion was not productive of pain.  The 
examiner indicated that it appeared that the veteran had 
minimal disturbance in function from the foot disability.  

Analysis

The RO assigned a noncompensable disability evaluation to the 
laceration scar of the right foot under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7805.  Under this diagnostic 
code, scars are ratable on the limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  
In the present case, the part affected by the scar is the 
right foot.  Foot injuries are rated under Diagnostic Code 
5284, other foot injuries.  Under this Diagnostic Code, a 10 
percent evaluation is warranted for a moderate foot injury, a 
20 percent evaluation is assigned for moderately severe foot 
injury, and a 30 percent evaluation is assigned for severe 
foot injury.  See 38 C.F.R. § 4.71, Diagnostic Code 5284 
(1998). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation under the provisions of 
Diagnostic Code 7805 and Diagnostic Code 5284.  The medical 
evidence does not demonstrate moderate functional loss of the 
right foot due to the scar, which is needed for a compensable 
evaluation.  The February 1994 VA examination reports 
indicate that the VA examiner characterized the veteran's 
right foot injury as very mild.  The veteran had complaints 
of intermittent discomfort of the right toe; a dull, chronic 
intermittent ache in the right foot between the arch and the 
toes; and numbness over the medial aspect of the large toe.  
He had full range of motion of the ankle and toes.  He was 
able to walk normally without a limp.  There was no atrophy.  
The September 1998 VA examination report indicates that the 
examiner concluded that the veteran had minimal disturbance 
in the function from the foot disability.  The Board finds 
that the medical evidence of record does not show a moderate 
limitation of function of the parts affected by the service-
connected laceration scar of the right foot.  Consequently, a 
compensable disability evaluation under Diagnostic Code 7805 
is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
parts of the system affected by the service-connected 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, however, the medical evidence of record does not 
demonstrate that the laceration scar of the right foot is 
productive of mild disability.  The VA examination reports 
indicate that the veteran has full range of motion of the 
right foot and toes without pain.  There is no atrophy or 
weakness.  Muscle strength, tone, and coordination was good.  
The veteran was able to walk normally and the right foot 
disability did not interfere with his ability to be employed.  
Thus, the Board finds that 38 C.F.R. §§ 4.40 or 4.45 do not 
provide a basis for a higher rating. 

The veteran's service-connected laceration scar of the right 
foot may also be rated under Diagnostic Codes 7803 or 7804.  
Under Diagnostic Code 7803, superficial scars which are 
poorly nourished with repeated ulceration are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998). 

There is no evidence that the veteran's laceration scar of 
the right foot is poorly nourished or subject to repeated 
ulceration.  The scar is not painful or tender upon objective 
demonstration.  The VA examination reports indicate that the 
scar measured 3 and 1/2 centimeters and was under the first 
metatarsal head of the right foot.  The scar was healed, 
nontender, and not depressed.  Although the February 1994 VA 
examination report indicates that there was tenderness about 
the callus areas of the right foot, tenderness was not 
detected upon VA examination in September 1998.  Thus, a 
compensable disability evaluation for laceration of the right 
foot is not warranted under Diagnostic Codes 7803 or 7804.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  

The veteran's service-connected laceration scar of the right 
foot may also be rated under Diagnostic Code 8521, paralysis 
of the popliteal nerve (common peroneal), since the medical 
evidence of record shows that the veteran had decreased 
sensation of the right foot due to local peripheral nerve 
trauma.  Under Diagnostic Code 8521, a 40 percent evaluation 
is warranted for complete paralysis with foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; and 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.  A 30 percent evaluation is 
warranted for severe, incomplete paralysis, a 20 percent 
evaluation is warranted for moderate, incomplete paralysis, 
and a 10 percent evaluation is warranted for mild, incomplete 
paralysis.  Id.  

The provisions of 38 C.F.R. § 4.120 provide that neurological 
disability is ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (1998).  

The Rating Schedule provides that the term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.214a.  

In applying the law to the existing facts, the record does 
demonstrate the requisite objective manifestations for a 10 
percent disability evaluation under the provisions of 
Diagnostic Code 8521.  The February 1994 VA neurological 
examination report indicates that the veteran had decreased 
sensation of the right foot due to local peripheral nerve 
trauma, chronic and stable.  Sensory examination revealed 
some loss of sensation to pin prick, temperature, and light 
touch over the entire right foot distal to the ankle.  It was 
noted that the problem was more intense over the dorsum of 
the foot.  The veteran reported having numbness in the right 
foot since the injury in service.  The February 1994 VA 
examination report characterized the impairment of the 
laceration scar as "very mild."  The September 1998 VA 
examination report characterized the impairment due to the 
laceration scar of the right foot as "minimal."  

As noted above, the Rating Schedule indicates that when the 
neurological involvement is wholly sensory, the rating should 
be for mild, or at most, moderate degree.  See 38 C.F.R. 
§ 4.124a.  The medical evidence shows that the veteran's 
neurological impairment due to the laceration of the right 
foot is wholly sensory and this impairment is productive of 
mild disability.  Thus, a 10 percent evaluation is warranted 
under Diagnostic Code 8521.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521.  A disability evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 8521.  There is no 
medical evidence of complete paralysis, or severe or moderate 
incomplete paralysis of the external popliteal nerve.  The VA 
examination reports indicate that the veteran had full range 
of motion of the right foot and toes.  There was good muscle 
strength, tone and coordination.  There was no weakness or 
atrophy.  The veteran was able to walk normally and the 
laceration scar of the right foot did not interfere with his 
ability to be employed.   
 
As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a rating in excess of 10 percent to the 
laceration scar of the right foot.    

In summary, a 10 percent disability evaluation is warranted 
for the service-connected laceration scar of the right foot, 
for the reasons described above. 

Tinea Versicolor

Factual Background

Service connection for tinea versicolor was established in an 
April 1994 rating determination.  A noncompensable disability 
evaluation was assigned effective September 22, 1993.  The 
award was based upon service medical records, which show that 
upon discharge examination in December 1986, the veteran had 
tinea versicolor.   

A February 1994 VA neurological examination report indicates 
that the veteran reported that he had a fungus infection 
throughout the upper half of his trunk and body while on 
active duty.  Examination revealed that the veteran was well-
developed, well-nourished, and muscular-appearing male in no 
acute distress.  He had some discoloration over his upper 
trunk consistent with his chronic fungus infection.

A September 1998 VA skin disorder examination report reveals 
that the veteran had a significant past medical history for a 
recently discovered right meningioma which was removed 
surgically.  The veteran apparently did well, suffering no 
complications after surgery, and a follow-up computed 
tomography scan revealed no evidence of tumor re-growth.  The 
veteran reported that he was not on medications.  He stated 
that in 1986, he developed dry spots, sometimes scaly, 
irregularly shaped, on the shoulders, neck, upper chest and 
upper arms.  The veteran eventually sought medical care from 
his physician; tinea versicolor was diagnosed.  There was no 
skin biopsy or skin scraping done.  Calamine lotion was 
prescribed and this helped with the itching.  The veteran was 
not given a course of steroid creams nor did he take any 
systemic antifungals.  The veteran had the skin lesions for 
the next eight or so years, and the skin condition eventually 
dissipated without treatment.  Currently, the veteran has no 
complaints of any skin lesion whatsoever.  He specifically 
denied having itchy, scaly lesions to the back, neck, 
shoulders or arms.  

Upon examination, there were several scars, including an 11-
inch curvilinear scar extending behind the posterior ear and 
extending to the right temporoparietal region.  Several other 
scars are noted in the lower abdomen and the pelvis region, 
where a grafting procedure was done for the aforementioned 
operation.  Examination revealed no lesions, no hyperemia and 
no evidence of scarring.  The diagnosis was status post 
resection of meningioma and tinea versicolor, reported by 
history, without lesions clinically evident.  

Analysis

The RO assigned a noncompensable evaluation to the veteran's 
service-connected tinea versicolor, by analogy, under 
Diagnostic Code 7813, dermatophytosis.  38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Diagnostic Code 7813, dermatophytosis, 
is rated as eczema.  38 C.F.R. § 4.118.  Eczema is rated 
under Diagnostic Code 7806.  Under this diagnostic code, a 
noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation, or itching on a 
nonexposed surface or small area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 10 percent evaluation requires 
exfoliation, exudation, or itching and involvement of an 
exposed surface or extensive area.  Id.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation under the provisions of 
Diagnostic Code 7813 and 7806.  The February 1994 VA 
examination report indicates that the veteran had 
discoloration over the upper trunk which was consistent with 
his chronic fungus infection.  There is no evidence of 
exfoliation, exudation, itching, extensive lesions, marked 
disfigurement, ulceration, crusting, systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
The September 1998 VA examination report indicates that there 
was no evidence of lesions, hyperemia, or scarring.  The 
veteran indicated that the skin disorder had dissipated and 
he had no complaints at that time.  He denied having itching 
or lesions.  The diagnosis, in pertinent part, was tinea 
versicolor, reported by history, without lesions clinically 
evident.  

The Board finds that overall, the objectively demonstrated 
manifestations associated with the service-connected tinea 
versicolor does not support a compensable evaluation.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a compensable rating for tinea 
versicolor.  The Board finds the preponderance of the 
evidence is against the claim for an increased rating for 
tinea versicolor.   

In summary, a compensable evaluation is not warranted for the 
veteran's tinea versicolor for the reasons described above. 


ORDER

Entitlement to an increased evaluation of 20 percent for 
separation of the right shoulder is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  

Entitlement to an increased evaluation of 10 percent for 
laceration scar of the right foot is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  

Entitlement to an increased compensable evaluation for tinea 
versicolor is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

